Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 3, 2019

                                       No. 04-19-00570-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                                 Olga HURON and Dianna Rico,
                                         Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2019CV05317
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER
      Appellees’ brief was due on November 21, 2019. See TEX. R. APP. P. 38.6(b). To date,
no Appellees’ brief or motion for extension of time has been filed.
         If Appellees wish to file a brief in this appeal, Appellees are hereby ORDERED to file
within TEN DAYS of the date of this order (1) Appellees’ brief and (2) a reasonable explanation
for failing to timely file the brief. See id. R. 38.6(d). If Appellees wish the response to serve as a
motion for extension of time, the response must comply with Rule 10.5(b)(1) of the Texas Rules
of Appellate Procedure and the Fourth Court of Appeals’ local rules. See id. R. 10.5(b)(1); 4TH
TEX. APP. (SAN ANTONIO) LOC. RS., http://www.txcourts.gov/4thcoa/practice-before-the-court/
local-rules.aspx.
        If Appellees fail to file an adequate response within TEN DAYS of the date of this order,
the appeal will be set for submission without Appellees’ brief. See Jackson v. Tex. Bd. of
Pardons & Paroles, No. 01-03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston
[1st Dist.] Apr. 3, 2008, no pet.) (mem. op.) (“‘In a civil case, the court will accept as true the
facts stated [in Appellant’s brief] unless another party contradicts them.’” (alteration in original)
(quoting TEX. R. APP. P. 38.1(g))).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court